BENTON, J.,
dissenting.
I share the Fourth District’s view. See Richardson v. State, 884 So.2d 950, 953 (Fla. 4th DCA 2004) (“[Sjubsections two and five are ambiguous when read together, but are not inconsistent.... Due process requires definiteness in criminal statutes, and criminal statutes must be strictly construed when their meaning is indefinite. Because the language of these subsections is indefinite and susceptible of differing constructions, the rule of lenity applies; the statute must be construed in the manner most favorable to the accused.”).